Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 10/18/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Claims 41-42 recite “the water-soluble poly(oxazoline) compound is water soluble at a concentration of at least 0.3 oC.”  This limitation is not supported by the application.  The limitation does not appear in the specification or original claims, nor is it supported implicitly through a representative number of examples.  
Applicant argues that support for the limitation is found in the specification at paragraph 40, and Tables 2 and 3. 
Applicant’s arguments have been fully considered but are not found persuasive. The sections pointed to by applicant do not teach the limitation of a water-soluble poly(oxazoline) compound is soluble at a concentration of at least 0.3 mg/ml at 25oC.   Although paragraph 40 states "water-soluble poly(oxazoline)s are to be understood as meaning compounds or poly(oxazoline)s which dissolve up to at least 50 g/L of water at 25.degree. C,” nowhere does paragraph 40, nor Tables 2 and 3, teach the range of a water solubility of at least 0.3 mg/ml at 25 oC.    The examiner disagrees with applicant’s argument that the claimed limitation “the water-soluble poly(oxazoline) compound is water soluble at a concentration of at least 0.3 mg/ml at 25 oC” is encompassed by “poly(oxazoline)s which dissolve up to at least 50 g/L of water at 25.degree. C,” as the claim is directed to a minimum water solubility of poly(oxazoline) (“at least 0.3 mg/ml”), and the teaching at paragraph 40 is directed to how much water a poly(oxazoline) may dissolve.    Water solubility is how soluble a compound is in water, where the teaching in paragraph 40 is directed to how much water a water-soluble poly(oxazoline) may dissolve.   Therefore the instant limitation does not fall under the scope of what is taught at paragraph 40.   Further, paragraph 40 is unclear because it teaches that the water-soluble poly(oxazoline) dissolves “up to at least 50 g/L of water.”  As “up to” is a maximum and “at least” is a minimum, it’s unclear what the scope of a water-soluble poly(oxazoline) that dissolves “up to at least 50 g/L of water” is.  The examiner does not disagree that information from data may be used to show applicant had contemplated claim limitations.  The situation here, however, is not that the application teaches a broader range with a benchmark pointing to a narrower embodiment of the broader range.   The situation here is that the oC,” as the instant limitation does not fall under the scope of the teaching in paragraph 40.  Further regarding the data, the value of 0.3 mg/ml in Tables 2 and 3 is not disclosed as being measured at 25 oC, as presently claimed, and as recited in paragraph 40.  For these reasons, paragraphs 40 and Tables 2 and 3 fail to provide adequate support that applicant had possession of the invention at the time of filing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 14, 21-22, 27-28, 31-34, and 41-42 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2012094620 to Dujie (IDS filed 5/24/2021).  Dujie discloses a composition comprising a poly(oxazoline) such as polymethyloxazoline or polyethyloxazoline (a water-soluble poly(oxazoline) compound with a water solubility of at least 0.3 mg/ml at 25 oC; a homopolymer), and . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 8, 14, 22, 24, 28, 30-34, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over by WO 2006112538 to Morimoto (IDS filed 5/24/2021). Morimoto discloses a composition comprising a poly(oxazoline) such as 2-vinyl-2-oxazoline (a water-soluble poly(oxazoline) compound with a water solubility of at least 0.3 mg/ml at 25 oC; a homopolymer), and fine particles prepared through emulsion techniques comprising an “other polymer,” which may be a polyester (organic polymer particles, characterized in that the organic polymer particles comprise a polyester) (abstract; page 3, line 26 to page 4, line 7; page 9, lines 17-20).  The structure of 2-vinyl-2-oxazoline reads in Applicant’s formula I where instant R2 is an ethyl group; and instant R3 and R4 are hydrogen groups.  The poly(oxazoline) compound forms a non-covalent shell around the polymeric particles (is not covalently bound to the polymeric particles (page 2, lines 6-9; page 3, lines 26-29).  The organic polymer particles are in solid form and are coated by a poly(oxazoline) shell (coated by the poly(oxazoline)) (page 2, lines 6-9; page 3, lines 26-29).  
Morimoto fails to teach “a mean diameter D50 of the organic polymer particles is less than 10 microns.”
It would have been obvious one of ordinary skill in the art at the time the instant invention was made to optimize the mean diameter of the particles of Morimoto to optimize the particles for optimal adhesive properties, and in this way, the artisan would have found a mean diameter D50 of less than 10 microns through routine experimentations.  Morimoto provides sufficient guidance to this end as it prefers small particle sizes by its teaching of fine .

Claims 8-10, 14, 21-22, 24, 27-28, 30-34, 36-38, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170157147 to Hanes in view of Koshkina (Macromolecular Bioscience, 2016).  Hanes teaches compositions comprising poly(lactic-co-glycolic acid) (PLGA) nanoparticles (organic polymer particles characterized in that the organic polymer particles comprise a polyester; a polyhydroxalkanoate; a lactic acid homo- or copolymer) coated with a hydrophilic polymer such as polyethylene glycol (PEG) for delivery of glucocorticoids such as dexamethasone sodium phosphate (one or more pharmaceutically active substances) encapsulated in said nanoparticles (Abstract; Paragraphs 13-15; Claim 5).   The nanoparticles are preferably between 500 and 700 nm in diameter (D50 of the organic polymer particles is less than 10 microns; D50 of the organic polymer particles is less than 1 micron; diameters in the range of 50 to 999 nm) (paragraph 73).  The particles are dispersed and suspended in water (a hydrophilic liquid) (paragraph 100).
Hanes fails to teach PLGA nanoparticles coated with a water-soluble poly(oxazoline).
Koshina teaches that nanoparticles coated with poly(2-ethyl-2-oxazoline) (PEtOx) (a water-soluble poly(oxazoline)) provide improved cellular uptake compared to nanoparticles coated with PEG (Abstract; Results and Discussion).   Poly(2-ethyl-2-oxazoline) has the following structure:

    PNG
    media_image1.png
    173
    290
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to substitute the PEG coating of Hanes with PEtOx to prepare PLGA nanoparticles coated with PEtOx for delivery of glucocorticoids.   The rationale for this is that substituting the PEG coating of Hanes with PEtOx will provide improved cellular uptake of the nanoparticles as the prior art teaches that nanoparticles coated with PEtOx provide improved cellular uptake compared to nanoparticles coated with PEG.  The artisan, in reading this, would not understand that covalent bonding is the only feasible mode of bonding available, but would understand that there are drawbacks to PEGYLation by covalent bonding. 
Applicant argues that the artisan would understand that Koshkina teaches that the polyoxazoline polymer is attached to the polysiloxane particles via covalent bonds, and that Koshkina does not teach an option of attaching the polyoxazoline polymer to the polymeric particles.   The experimental section, although it does not use the word “covalent,” would be understood to infer covalent bonding.  Figure 3 shows the basic principle that chemical reactions are conducted between maleimide groups and a variety of polymers to attach the polymers to the surface of the particle.  Applicant argues that based on the Koshkina’s disclosure, the artisan would not have obtained sufficient motivation to modify Hanes to arrive at the presently claimed invention.   If anything, the artisan would have modified Hanes by attaching polyoxazoline polymer covalently to PLGA particles as taught by Koshkina.  In this regard, Hanes contains only one teaching of making a comparative example by attaching PEG covalently to polystyrene particles, but not to PLGA.  The representative examples shown 
Applicant’s arguments have been fully considered but are not found persuasive.  The only mention of the word “covalent” in Hanes is at paragraph 123, which teaches one embodiment of the invention where red fluorescent COOH-modified PS particles are covalently modified with methoxy (MeO)-PEG-amine.  There were problems with these particles, as sedimentation and aggregation of these particles were observed even though they were PEGylated and were well suspended before injection (paragraph 151).   The artisan, in reading this, would understand that covalent PEGylation has drawbacks, and would not read Hanes as applicant has, as there being a requirement that the ligand and particle be attached via covalent bonds.  Koshino teaches nanoparticles coated with PEtOX significantly improves non-specific cellular uptake (Introduction).  There is no teaching or requirement in Koshinko that the PETOx coating is covalently attached.  Applicant argues that both PETOx and PEG in Koshinko are attached to the nanoparticles via functional groups. The examiner’s response is that nowhere does Koshinko teach this.  The reaction of PETOx and DIPEA with maleimido-groups on the nanoparticles does not infer that the product has a covalent bond.  Nowhere does Koshinko use the word “covalent” except to describe covalently cross-linked nanoparticles to form a scaffold (Section 3.1).  A fair reading of Koshinko is that it teaches that a nanoparticle coating of PEtOx is an effective alternative to PEG and provides improved cellular uptake.   It is not a fair reading to say that this property is only available when the PETOx is covalently attached to the particle, as nowhere does Koshinko teach this, and nowhere does Koshinko require that the PETOx be covalently bonded to the particle.  Regarding applicant’s argument that the artisan would not look to Koshina to modify Hanes on the grounds of covalent vs non-covalent bonding, the examiner maintains that Hanes does not teach that its coating must be noncovalent, nor does Koshina teach that its result is limited to covalent coatings of poly(oxyazoline).  By contrast, the artisan, in reading Koshina, would understand that the result of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        



November 13, 2021